BILLINGS, Judge
(concurring).
I agree that the trial court failed to make the requisite findings of fact and conclusions of law under Rule 27.26 and that a remand is necessary.
I am also in agreement that a further evidentiary hearing, with appellant and his attorney present, is called for. Appellant has alleged his guilty plea was induced and coerced by reason of a conversation which took place immediately before he entered his guilty plea on February 25, 1971. Present at the conversation, according to appellant, was William Floyd Howard [presently serving a sentence in the custody of the Missouri Department of Corrections as a result of his guilty plea on the same date to a charge arising out of the same incident involving appellant], Mr. Carnahan [Howard’s attorney], and Deputy Scott. Although the prosecuting attorney denied statements attributed to him by both appellant and Howard at the eviden-tiary hearing neither Attorney Carnahan or Deputy Scott testified. In the interest of justice it is suggested that consideration be given to the taking of their testimony on the issues herein.